DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission, filed on 12/23/2021, has been entered.
 
Status of Application
Claims 188 and 190-220, filed on 08/16/2021, are pending in this action.  No claim was amended.  Claims 188 and 190-220 are currently under consideration.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Priority
This application is a continuation of U.S. Patent Application No. 16/646,866, filed March 12, 2020, which is a 371 of PCT/US2018/051579, filed September 18, 2018, which claims benefit of provisional U.S. Application No. 62/561,629, filed 

Terminal Disclaimer
The terminal disclaimer, filed on 03/11/2021, disclaiming the terminal portion of any patent granted on this application, which would extend beyond the expiration date of any patent granted on pending reference application No. 17/074,278 now issued as US 11,026,939, has been reviewed and is accepted.  The terminal disclaimer has been recorded.  

Information Disclosure Statement
The information disclosure statement, filed on 12/23/2021, is acknowledged and has been considered.  Please see the attached initialed PTO-1449.

Examiner’s Amendment
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  Authorization for this examiner’s amendment was given in a telephone interview with Justin Sears on 09/21/2021.  The application has been amended as follows: 

In claims 218, 219, 220 delete “granules” and substitute therefor ---granules, wherein the granules comprise the ditosylate salt---. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  The prior art teaches a large variety of vesicular monoamine transporter 2 (VMAT2) inhibitors (e.g., tetrabenazine, deutetrabenazine, valbenazine, etc.) that can be used for a treatment of hyperkinetic movement disorders in patients in need thereof. 
The prior art does not teach or suggest the claimed invention as solid pharmaceutical compositions comprising a ditosylate salt of (S)-2-amino-3-methyl-butyric acid (2R,3R,11bR)-3-isobutyl-9,10-dimethoxy-1,3,4,6,7,11b-hexahydro-2H-pyrido[2,1-a]isoquinolin-2-yl ester (i.e., valbenazine ditosylate) as an active agent in combination with claimed compounds in claimed amounts.  Applicant teaches that said solid compositions (i) allow a high loading of valbenazine ditosylate (i.e., at least 30 wt% of the solid pharmaceutical composition); and (ii) can be used for making small capsules that are suitable for oral administration and allow minimizing the difficulty of swallowing said capsules by the patient having neurological and psychiatric diseases and disorders such as hyperkinetic movement disorders, schizophrenia, and mood disorders.  No new information was found in the new IDS that changes this.


Conclusion
Claims 188 and 190-220 are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLGA V. TCHERKASSKAYA whose telephone number is (571)270-3672.  The examiner can normally be reached on 9 am - 6 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A. Wax can be reached on (571) 272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/OLGA V. TCHERKASSKAYA/
Examiner, Art Unit 1615

/Robert A Wax/Supervisory Patent Examiner, Art Unit 1615